ICJ_005_Fisheries_GBR_NOR_1951-01-10_ORD_01_NA_00_FR.txt. COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRÊTS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE ANGLO-NORVÉGIENNE
DES PÉCHERIES

ORDONNANCE DU 10 JANVIER 1951

1951

INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

ANGLO-NORWEGIAN
FISHERIES CASE

ORDER OF JANUARY 10th, 1951

SOCIETE D’EDITIONS A. W. SIJTHOFF’S

LEYDE LEYDEN
A. W. SIJTHOFF PUBLISHING COMPANY
La présente ordonnance doit être citée comme suit :

« Affaire anglo-norvégienne des pêcheries, Ordonnance du
10 janvier 1957: C.I. J. Recueil 1951, p. 8. »

This Order should be cited. as follows :

“Anglo-Norwegian fisheries case, Order of January roth, 1951:
I. C. J. Reports 1951, p. 8.”

 

N° de vente: 55
Sales number

 

 

 
COUR INTERNATIONALE DE JUSTICE

1957 ANNÉE 1951

Le ro janvier
Rôle général
n° 5 Ordonnance du ro janvier 1951

AFFAIRE ANGLO-NORVÉGIENNE
DES PECHERIES

Le Président de la Cour internationale de Justice,
vu l’article 48 du Statut de la Cour,
vu l’article 37 du Règlement de la Cour,

vu l’Ordonnance du g novembre 1949 par laquelle le Président
en exercice de la Cour a fixé les délais pour la présentation des
pièces de la procédure écrite dans l'affaire anglo-norvégienne des
pêcheries,

vu les Ordonnances du 29 mars et du 4 octobre 1950, par les-
quelles la Cour a prorogé les délais précités ;

Considérant que, par lettre du 14 décembre 1950, l'agent du
Gouvernement de Norvège a sollicité la prorogation jusqu’au
30 avril 1951 du délai imparti pour la présentation de la Duplique
du Gouvernement norvégien et fixé au 31 janvier 1951 par l’Ordon-
nance du 4 octobre 1950 ;

Considérant que dans cette lettre du 14 décembre 1950 l'agent
du Gouvernement de Norvège rappelle que, par lettre du 29 septem-
bre 1950, il a consenti à la prorogation du délai imparti pour la
présentation de la Réplique du Gouvernement du Royaume-Uni,
tout en se réservant le droit, après avoir pris connaissance de cette
Réplique, de solliciter une prorogation du délai fixé pour la présen-
tation de la Duplique du Gouvernement norvégien ;

Considérant que dans cette lettre du 14 décembre 1950 l'agent

du Gouvernement norvégien fait valoir diverses considérations à
Vappui de sa demande ;

Considérant que la demande de l’agent du Gouvernement norvé-
gien ayant été communiquée, par lettre du 18 décembre 1950, à
l'agent du Gouvernement du Royaume-Uni, celui-ci, par lettre du

4
9 ORDONN. DU I0 I 5I (AFFAIRE DES PECHERIES)

4 janvier 1951, a fait valoir diverses considérations qui l’ont conduit
à s’opposer à cette demande, tout en ajoutant qu'il ne se serait pas
opposé à une prolongation d’un mois ou de six semaines ;

Considérant la nature de l'affaire dont la solution, d’une part, est
susceptible d’affecter de manière durable le statut territorial de la
Norvège, et, d'autre part, s’il vient à être reconnu qu’un empéche-
ment temporaire a été injustement mis à l'exercice de leurs droits
par les pêcheurs britanniques, peut donner lieu à un redressement de
la situation par voie de réparation du préjudice causé ;

Considérant qu’en des affaires analogues, affectant le statut
territorial des États, des délais correspondant à celui actuellement
sollicité ont été parfois accordés ;

Considérant l'ampleur de la Réplique présentée au nom du
Royaume-Uni et l'importance des cartes qui y sont jointes et du
commentaire que ladite Réplique donne de ces cartes ;

Considérant qu’à réduire le délai demandé pour se rapprocher du
désir du Gouvernement du Royaume-Uni de voir la présente affaire
terminée avant l’ouverture de la prochaine saison de pêche, on ne
saurait assurer ce résultat en raison, d’une part, du fait que d’autres
affaires doivent précéder celle-ci à l’audience de la Cour, d’autre
part, du risque ainsi ouvert de lacunes dans la procédure écrite,
entrainant comme conséquence une prolongation des plaidoiries,
alors qu’il est, au contraire, souhaitable que, sans reprendre ce que
les-écritures auront suffisamment élucidé, les plaidoiries se limitent
à ce qui paraîtra alors essentiel pour l’exposé et la défense des thèses
en présence,

Décide
de proroger au 30 avril 1951 le délai fixé par l’Ordonnance du

4 octobre 1950 pour la présentation de la Duplique du Gouverne-
ment norvégien.

Fait en anglais et en français, le texte français faisant foi, au
Palais de la Paix à La Haye, le dix janvier mil neuf cent cinquante-
et-un, en trois exemplaires, dont l’un restera déposé aux archives de
la Cour et dont les autres seront transmis respectivement au Gouver-
nement du Royaume-Uni et au Gouvernement du Royaume de
Norvège.

Le Président de la Cour,
(Signé) BASDEVANT.

Le Greffier de la Cour,
(Signé) E. HAMBRO.
